DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 16 December 2021.  As directed by the amendment: claims 1, 3, 9, 12, 13, 17-19, and 22 have been amended; no claims have been cancelled; and claim 24 has been added. Thus, claims 1-6, 8-10, 12-20, and 22-24 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every 112b rejection made in the previous office action. 
Reasons for Allowance
Claims 1-6, 8-10, 12-20, and 22-24 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Erbstein (US 2018/0008778), fails to disclose or make obvious a device as described in claim 1. Specifically, Erbstein fails to disclose or make obvious a medication delivery device, in combination with all of the other elements of the claim, comprising “a sensed element attached to and rotationally fixed with said dose setting member, said sensed element including alternating first and second surface features radially-spaced about the axis of rotation of said dose setting member” that further discloses “wherein in the first operating mode the alternating first and second surface features are axially displaced from the light source and the light sensor.” Erbstein teaches a medication delivery device (Fig. 1a) with a sensed element (70) with castellations (¶0041) that provide alternating light barriers and gaps. However, the device of Erbstine teaches a first operating mode (t1; Fig. 7) where the sensed element (70) does not move (¶0053) and a second operating mode (t3) where the sensed element (70) does move (¶0053), where the sensed element (70) does not move axially in either operating mode. Erbstein therefore fails to disclose or make obvious an “axially displaced” sensed element from the light sensor and light source.
The closest prior art of record, Erbstein, fails to disclose or make obvious a device as described in claim 13. Specifically, Erbstein fails to disclose or make obvious a medication delivery device, in 
The closest prior art of record, Toporek et al (US 2018/0154086), fails to disclose or make obvious a device as described in claim 1. Specifically, Toporek fails to disclose or make obvious a medication delivery device, in combination with all of the other elements of the claim, comprising “a sensed element attached to and rotationally fixed with said dose setting member” and “a rotation sensor attached to said actuator during dose delivery” that further discloses “wherein the rotation sensor is movable distally relative to the sensed element in the second operating mode.” Toporek teaches a medication device (Fig. 1) with a sensed element (249; Fig. 7e) that is axially displaced from a rotation sensor (51; Fig. 6) but which does not move between a dose setting position (Fig. 5) and a dose delivery position (¶0095) as required. Toporek therefore fails to disclose or make obvious a “rotation sensor is movable distally relative to the sensed element in the second operating mode.”
The closest prior art of record, Toporek, fails to disclose or make obvious a device as described in claim 13. Specifically, Toporek fails to disclose or make obvious a medication delivery device, in combination with all of the other elements of the claim, comprising “a sensed element,” “a rotation sensor,” “a module removably attached to said device body, the module comprising a coupling component attached directly to said dose setting member and a dosing component,” and “the coupling component comprising the sensed element and the dosing component comprising the rotation sensor and said electronics assembly.” Toporek teaches a medication device (Fig. 1) with a sensed element (249; Fig. 7e) and a rotation sensor (51; Fig. 6) where both elements are part of a removable module (220). 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 13. Claims 2-6, 8-10, 12, 14-20, and 22-24 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783